DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-13 of U.S. Application No. 16/513,247 filed on 07/16/2019 have been examined.
The amendment filed on 12/06/2021 has been entered and fully considered.
Claims 8 and 11 have been amended.
Claim 10 has been canceled.
Claims 1-2, 4-9, 11, and 13 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments and arguments with respect to claim 8 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 8-11 and 13 have been withdrawn.

Allowable Subject Matter
Claims 1-2, 4-9, 11, and 13 are allowed over the prior art of record.
The closest prior art of record is Yamauchi et al. [USPGPub 2006/0100056], hereinafter referred to as Yamauchi and Dudar [US 10,385,815], 
As per claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious wherein determining the injection-starting rotation speed includes: determining, by the controller, a reference rotation speed based on a coolant temperature, a temperature of the battery, and a state of charge (SOC) of the battery; determining, by the controller, a predetermined rotation speed based on a vehicle speed and a position value of an accelerator pedal; and determining, by the controller, the injection-starting rotation speed based on the reference rotation speed, a temperature of the MHSG, and the predetermined rotation speed.
As per claim 8, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious wherein the vehicle controller is further configured to: retrieve an available power of the battery corresponding with the temperature of the battery and the SOC of the battery from a predetermined power table; and retrieve the reference rotation speed corresponding with the coolant temperature and the available power of the battery from a predetermined control table.
Claims 2 and 4-7 depend from claim 1 and claims 9, 11, and 13 depend from claim 8 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662